Opinion filed July 11, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00046-CV
                                  __________

                 IN THE MATTER OF C.Z., A JUVENILE



                     On Appeal from the 323rd District Court
                              Tarrant County, Texas
                        Trial Court Cause No. 323-97539J-12



                      MEMORANDUM OPINION
       C.Z., a juvenile, appeals the trial court’s judgment of delinquency and order
of commitment. In the order of commitment, the trial court committed C.Z. to the
Texas Juvenile Justice Department for an indeterminate amount of time not to
exceed his nineteenth birthday. We dismiss the appeal.
       C.Z.’s court-appointed counsel has filed a motion to withdraw. The motion
is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous.               In this regard, the Texas Supreme Court has previously
determined that the procedures set out in Anders v. California, 386 U.S. 738
(1967), are applicable to juvenile proceedings. See In re D.A.S., 973 S.W.2d 296,
299 (Tex. 1998).
         Counsel has provided C.Z. with a copy of the brief and advised him of his
right to review the record and file a response to counsel’s brief. A response has not
been filed.1            Court-appointed counsel has complied with the requirements of
Anders. See In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                                     Following the procedures
outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252
S.W.3d at 409.
         We direct counsel to advise C.Z. that he may file a petition for review with
the clerk of the Texas Supreme Court seeking review by that court. Likewise, this
court advises C.Z. that he may file a petition for review pursuant to TEX. R.
APP. P. 53.
             The motion to withdraw is granted, and the appeal is dismissed.


                                                                                     PER CURIAM
July 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

         1
             By letter, this court granted C.Z. thirty days in which to exercise his right to file a response to counsel’s
brief.


                                                             2